Citation Nr: 0015160	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-02 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral inguinal hernias.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty with the Air Force from 
November 1957 to April 1958, with the Marine Corps for 17 
days during January 1959, and with the Army from December 
1959 to October 1960.

Service connection was previously denied for both the 
inguinal hernia and residuals of pneumonia by an April 1996 
rating decision.  The veteran was informed of this decision, 
and did not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which found that new and material evidence had not been 
submitted to reopen either claim.  

The veteran provided testimony before a Decision Review 
Officer (DRO) at the RO in June 1998, a transcript of which 
is of record.  At this hearing, the veteran expressed his 
desire to claim entitlement to service connection for a left 
knee disorder, and obesity.  As these issues have not yet 
been adjudicated by the RO, they are referred to the RO for 
appropriate action.

It is noted that the DRO determined that the veteran had 
submitted new and material evidence regarding the inguinal 
hernia claim, but denied the underlying issue on the merits.  
Despite this determination reached by the DRO, the Board must 
determine on a de novo basis whether the claim has been 
properly reopened before it can readjudicate the issue on the 
merits.  See VAOPGCPREC 05-92; Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).




FINDINGS OF FACT

1.  Service connection was denied for both an inguinal hernia 
and residuals of pneumonia by an April 1996 rating decision.  
The veteran was informed of this decision, and did not 
initiate an appeal by the filing of a timely Notice of 
Disagreement.

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for inguinal hernia bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  A Medical Board determined during the veteran's January 
1959 period of active duty that his inguinal hernia existed 
prior to his entry into service, and was not incurred or 
aggravated therein.

4.  No competent medical evidence is on file which refutes 
the opinion of the January 1959 Medical Board.

5.  There was no finding of inguinal hernia during the 
veteran's third period of active duty, and VA medical 
examination of the veteran's abdomen and groin conducted in 
June 1998 found no evidence of a hernia.

6.  The evidence submitted to reopen the veteran's claim of 
service connection for residuals of pneumonia either does not 
bear directly and substantially upon the specific matter 
under consideration, or it is cumulative or redundant, or it 
is not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision denying service connection 
for inguinal hernia and residuals of pneumonia is final.  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1103 (1999).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for bilateral 
inguinal hernias, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a); 
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

3.  The presumption of soundness at the time of entry into 
service regarding the inguinal hernia has been rebutted.  38 
U.S.C.A. §§ 1111, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
3.304(b) (1999).

4.  The veteran's bilateral inguinal hernias were not 
incurred in or aggravated by his active military service.  38 
U.S.C.A. §§ 1110, 1131, 1111, 1153 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.306 (1999).

5.  New and material evidence to reopen the veteran's claim 
for service connection for residuals of pneumonia has not 
been submitted; the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  The veteran's original claim of 
entitlement to service connection for inguinal hernia and 
residuals of pneumonia was received in September 1995.  At 
that time, the veteran stated that his hernia was incurred in 
late 1958 or early 1959, while his pneumonia was incurred in 
1959 or 1960.

The evidence shows that the RO submitted numerous requests 
for the veteran's service medical records.  Service medical 
records were eventually obtained for the veteran's December 
1959 to October 1960 period of service with the Army.  Both 
the veteran's December 1959 enlistment examination and his 
October 1960 release from active duty examination clinically 
evaluated his lungs and chest, as well as his abdomen and 
viscera, as normal.  At both of these examinations, the 
veteran reported that he had not experienced chronic or 
frequent colds, shortness of breath, pain or pressure in 
chest, or chronic cough.  Nothing in these records showed a 
diagnosis of or treatment for pneumonia or inguinal hernia.

In the April 1996 rating decision, the RO denied service 
connection for both a bilateral hernia and residuals of 
pneumonia as not well grounded.  The RO stated that in order 
for a claim to be well grounded, there must be evidence which 
showed the claimed condition existed and was possibly related 
to service, and noted that the service medical records were 
negative for the claimed conditions.  The veteran was 
informed of this decision, and while he sent additional 
documents to the RO, he did not initiate an appeal by the 
filing of a timely Notice of Disagreement.

The record shows that copies of the veteran's DD Forms 214 
were obtained for all three of his periods of active duty.  
It is noted that the DD Form 214 for his January 1959 period 
of active duty shows that he was discharged because of a 
physical disability, and without severance pay.

In October 1997, the veteran submitted a statement requesting 
that his claim be reopened.  Thereafter, in a January 1998 
rating decision, the RO found that no evidence had been 
submitted to reopen the veteran's claim, and, denied the 
veteran's request to reopen his inguinal hernia and residuals 
of pneumonia claims.  The veteran appealed this decision to 
the Board.

Additional service medical records were subsequently added to 
the file, including copies of pre-enlistment examinations 
dated in September 1958 and on January 2, 1959.  On these 
examinations, the veteran's lungs and chest, as well as his 
abdomen and viscera were clinically evaluated as normal.  The 
veteran reported for active service with the Marine Corps on 
January 7, 1959.  A dispensary entry dated January 12, 1959, 
reflects a diagnosis of hernia, inguinal, indirect, right, 
existed prior to entry (EPTE) into service.  According to the 
veteran, whose statement was accepted by the Medical Board, 
he had never noticed any pain or masses in his inguinal area 
before enlistment.  It was further noted that at screening 
physical examination he was found not qualified for military 
duty.  Physical examination revealed a large, indirect 
inguinal hernia which descended into the scrotum.  The 
contents were tender, but easily "reducable."  A Medical 
Board report found that the veteran did not meet the 
standards for enlistment because of the hernia, that he was 
unfit for further service by reason of physical disability, 
and that the physical disability was neither incurred in nor 
aggravated by a period of active military service.  The 
veteran was released from service on January 23, 1959.

Also added to the file was a medical statement from a VA 
physician, dated in May 1998, which found that the veteran 
could not work due to both mental and physical disabilities.  
It was also stated that the veteran's prognosis was poor, and 
that he was permanently disabled from work.

At his June 1998 personal hearing, the veteran testified that 
he was discharged from his first period of service in April 
1958 because he was under age, and had enlisted without his 
parents' consent.  He maintained that he had no problems with 
a hernia or pneumonia prior to his second period of active 
duty.  He believed that his hernia developed during his 
second period of service when he was carrying a heavy shell 
casing, twisted his knee, and fell off the side of the 
loading dock.  At that time he had a very serious cold, and 
was in a real weak condition.  Thereafter, he was 
hospitalized and diagnosed with both the hernia and double 
pneumonia.  He testified that he informed the Medical Board 
that he had never hurt himself prior to the in-service 
diagnosis of the hernia.  Further, he testified that 
"immediately" after being discharged in January 1959 that 
he was diagnosed with a double hernia at a post-service 
employment physical.  The doctor at that time told him that 
the hernia might "heal itself, grow together," since he was 
so young.  He then enlisted in the Army and passed the 
physical examination in December 1959.  He testified that he 
did not inform the military branch about his hernia during 
his third period of active duty, and was able to perform his 
duties with no problem but was discharged once it was 
discovered that he had been previously discharged due to a 
disability.  He testified that he had never had the hernia 
repaired and continued to experience pain in the inguinal 
area.  The veteran further testified that he continued to 
experience heavy congestion throughout the year, and 
indicated that he believed this was due to his in-service 
pneumonia.  He testified that he had been receiving medical 
treatment at the VA for the past year, and that he had not 
sought any medical treatment for his conditions prior to that 
time.

VA medical records were obtained following the personal 
hearing, which covered a period from September 1997 to 
October 1998.  Among other things, these records show 
treatment for hypertension, obesity, and arthritis of the 
left knee.  He was treated for complaints of congestion and 
other cold-related symptoms in November 1997, January 1998, 
February 1998, April 1998, and June 1998.  Diagnostic 
assessments include common cold, probable allergic rhinitis, 
bronchitis, and pharyngitis.  Nothing in these records 
attributes these symptoms to the veteran's periods of active 
duty.  Also in June 1998, it was noted that the veteran gave 
a history of bilateral inguinal hernia with increased 
discomfort over the last few weeks.  He denied any increased 
bulging.  On examination of the abdomen, no hernia was noted.  
Furthermore, no hernia was seen at the groin.  There was also 
no tenderness to palpation over the inguinal area.  
Diagnostic assessment was of a questionable inguinal hernia.

In a November 1998 Statement of the Case, the DRO found that 
the veteran had presented new and material evidence to reopen 
the inguinal hernia claim, but not the pneumonia claim.  With 
respect to the inguinal hernia claim, the DRO also found that 
the additional evidence was sufficient to well ground the 
claim.  However, the claim was denied on the merits as it was 
determined that the evidence showed the hernia preexisted 
service and was not aggravated by service.  Regarding the 
pneumonia claim, the DRO found that there was still no 
mention of pneumonia during any period of military service.

In a July 1999 statement, the veteran's representative 
emphasized that the veteran had testified that he developed 
both the inguinal hernia and pneumonia while on active duty.  
In a subsequent statement dated later that same month, the 
representative asserted that the benefit of the doubt 
provisions should be accorded to the veteran.  The veteran's 
representative also contended that certain M21-1 provisions 
required a full development by the RO prior to making a well-
grounded determination.  Consequently, the representative 
asserted that if the Board determined the claim was not well-
grounded, then it should remand the case for compliance with 
those M21-1 provisions.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999). First, VA 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, the VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1999).  
Temporary flare-ups will not be considered to be an increase 
in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis: Inguinal Hernia.  The veteran was previously denied 
service connection for an inguinal hernia as not well 
grounded due to the absence of treatment for or a diagnosis 
of the condition during any of his periods of active duty.

Since the prior denial of the veteran's claim, service 
medical records were added to the file which show that the 
veteran was discharged from his second period of active duty 
due to a diagnosed inguinal hernia.  The Board finds that 
this evidence goes to the specific reason for the prior 
denial, and does provide a "more complete picture" 
regarding the circumstances surrounding the origin of a 
veteran's disability.  Hodge at 1363.  Accordingly, the Board 
finds that the additional evidence submitted to reopen the 
claim of service connection for an inguinal hernia bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In short, new and material 
evidence has been presented.  38 C.F.R. § 3.156(a).

Pursuant to the holding of Elkins, supra, the Board also 
finds that the veteran's claim of service connection for the 
inguinal hernia is well grounded.  It is a plausible claim, 
one that is capable of substantiation.  Tirpak, supra; 
Murphy, supra.  The Board also notes that the evidence shows 
that the veteran was diagnosed with this chronic condition 
during his January 1959 period of active duty.  See Savage, 
supra.  Thus, it is a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  

Because the claim is well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to the claim.  
Here, VA has obtained copies of the veteran's service medical 
records as well as VA medical records.  There does not appear 
to be any pertinent evidence that is not of record or 
requested by the RO.  The veteran testified that immediately 
after he was discharged from service because of a hernia in 
January 1959, he had an employment examination which revealed 
a hernia, a fact that had already been established.  VA has 
no obligation to seek evidence which is plainly cumulative of 
evidence already of record.  See Counts v. Brown, 6 Vet. App. 
473 (1994).

The veteran's hernia was not noted at the time of his January 
1959 enlistment examination.  Thus, the presumption of 
soundness attaches in the instant case.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  Nevertheless, the Board finds that 
there is clear and unmistakable evidence that the condition 
existed prior to the veteran's entry into active service.  
The evidence shows that the veteran was diagnosed with the 
condition within 5 days of his entry into active service.  
Further, the physicians who examined the veteran in 
conjunction with the January 1959 Medical Board determined 
that the condition existed prior to the veteran's entry into 
service, and was not aggravated therein.  The Board notes 
that the Medical Board report shows that the physicians had 
accepted the veteran's statement that he had no problems in 
his inguinal area prior to service, and by their examination 
were aware of the nature and severity of the veteran's 
hernia.  Nevertheless, the physicians found that the 
condition preexisted service.  Moreover, no competent medical 
evidence is on file which refutes the Medical Board's 
opinion.  Therefore, the Board finds that the opinions of the 
medical professionals who thoroughly examined the veteran 
during service constitutes clear and unmistakable evidence 
demonstrating that this condition existed before his entrance 
into his second period of active duty.

The Board must now address whether the veteran's inguinal 
hernia increased in severity during service.  With respect to 
this issue, the Board notes that the January 1959 Medical 
Board determined that the condition was not aggravated by 
service, and no competent medical evidence is on file which 
refutes that opinion.  Moreover, the Board notes that there 
was no finding of an inguinal hernia during the veteran's 
third period of active duty, even though the veteran 
testified that he never had the hernia repaired.  As 
indicated above, the veteran's third period of active duty 
began less than a year after his discharge from the second 
period of active duty because of the inguinal hernia.  Since 
the hernia did not prevent the veteran from passing his 
December 1959 enlistment examination, nor from performing his 
duties during this third period of active duty, the Board 
finds that it shows the disability did not increase in 
severity.  The Board further notes that VA medical records 
from June 1998 found no evidence of a hernia on examination 
of the abdomen and groin.  As this tends to show the veteran 
has no current residuals of the inguinal hernia, and he has 
testified that the hernia was not repaired, the Board is of 
the opinion it also supports a finding that the hernia did 
not undergo a permanent increase in severity during active 
service.  

With respect to the June 1998 VA medical records indicating 
no current residuals of the inguinal hernia, the Board notes 
that in the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223, 
225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  Granted, the veteran has testified that he 
continues to experience pain and discomfort because of his 
hernia.  However, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the veteran is 
not qualified to diagnose any current residuals of his in-
service inguinal hernia.  Although the veteran, as a lay 
person, is competent to testify to the pain he has 
experienced since his military service, he is not competent 
to testify to the fact that what he experienced in service 
and since service is the same condition.  See Clyburn v. 
West, 12 Vet. App. 296, 301 (1999).  Furthermore, it was held 
in Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted.

For the reasons stated above, the Board finds that there is 
clear and unmistakable evidence that the veteran's inguinal 
hernia preexisted service, and that the preponderance of the 
evidence shows that the condition did not increase in 
severity during active service.  Thus, the veteran's claim 
must be denied.  As the preponderance of the evidence is 
against a finding that the condition was incurred in or 
aggravated by the veteran's active service, the reasonable 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


Analysis: Pneumonia.  The veteran's claim of service 
connection for residuals of pneumonia was denied because 
there was no evidence that the veteran was actually treated 
for or diagnosed with the claimed condition during a period 
of active duty.

The additional service medical records from the January 1959 
period of active duty are "new" to the extent that they 
were not before the RO at the time of the last prior denial.  
However, these records still contain no evidence of treatment 
for or a diagnosis of pneumonia while on active duty.  Thus, 
this evidence does not bear directly and substantially on the 
upon the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board also finds that the veteran's hearing testimony is 
cumulative and redundant to the extent he testified that he 
had pneumonia during service.  He contended at the time of 
the last prior denial that he had pneumonia while on active 
duty.  Thus, the Board finds that his testimony does not 
provide a "more complete picture" regarding the 
circumstances surrounding the origin of the claimed 
disability.  See Hodge at 1363.

The veteran also testified that he continues to experience 
congestion, and the VA medical records added to the file do 
show that the veteran has been treated on various occasions 
for congestion and other cold-related symptoms.  However, 
this evidence goes to the current nature and severity of the 
veteran's condition, and not to the origin of the claimed 
disability.  Moreover, the Board notes that this evidence 
contains no competent medical opinion which attributes the 
veteran's symptoms to his purported pneumonia during service.  
Consequently, the Board finds that it does not go to the 
specific matter under consideration as to whether the veteran 
incurred pneumonia during a period of active duty.

For the reasons stated above, the Board finds that new and 
material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
residuals of pneumonia.  Inasmuch as the veteran has not 
submitted new and material evidence in support of his request 
to reopen, the Board does not have jurisdiction to consider 
the claim or to order additional development.  See Barnett v. 
Brown, 83 F.3d. 1380 (Fed.Cir. 1996).

Regarding the contention that certain M21-1 provisions 
require a full development by the RO prior to making a well-
grounded determination, the Board notes that neither the 
inguinal hernia nor the pneumonia claim were denied on the 
basis of the claims being not well grounded.  The hernia 
claim was denied on the merits, while the Board found that 
new and material evidence had not been submitted to reopen 
the pneumonia claim.  Even if the claims had been denied as 
not well grounded, the representative's contentions are not 
in accord with the law.  The Board notes that it is required 
to follow the precedent opinions of the Court.  38 U.S.C.A. § 
7269; see also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well-grounded.  In Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998), the Federal Circuit upheld the 
Court's interpretation of 38 U.S.C.A. § 5107(a) and held that 
VA has no duty to assist the claimant in the absence of a 
well-grounded claim.  Moreover, in Morton v. West, 12 Vet. 
App. 477 (1999); the Court expressly rejected the argument 
that the provisions of the M21-1 manual require a duty to 
assist prior to the submission of a well-grounded claim.  In 
fact, the Court's decision in Morton held that VA cannot 
assist a veteran in the absence of a well-grounded claim.  
Finally, the Board notes that the M21-1 provisions referred 
to by the veteran's representative have been rescinded by the 
VA Under Secretary for Benefits by VBA Letter 20-99-60 (Aug. 
30, 1999).


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for bilateral 
inguinal hernias, the claim is reopened.

Entitlement to service connection for bilateral inguinal 
hernias is denied.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for residuals 
of pneumonia, the benefit sought on appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

